IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                     No. 75128-0-1
                     Respondent,
                                                     DIVISION ONE
              v.



DONALD CLARENCE FORTIN,                              UNPUBLISHED


                     Appellant.                      FILED:
                                                                 DEC 2 7 2016


       Per Curiam. Appellant Donald Fortin appeals from the judgment and sentence

entered after he pleaded guilty to one count of failing to register. The State of

Washington concedes that Fortin was misinformed of the statutory maximum sentence

before pleading guilty. See State v. Mendoza, 157 Wash. 2d 582, 591, 141 P.3d 49 (2006)

(guilty plea may be deemed involuntary when defendant is misinformed about length of

sentence). The State further concedes that Fortin was sentenced to an excessive term

of community custody. We accept the State's concessions and remand for further

proceedings to permit Fortin to withdraw his guilty plea should he so desire or for

correction of the erroneous statutory maximum sentence and term of community

custody.

       Remanded for further proceedings.



                     FOR THE COURT: